Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal errors
so that corrections may be made before the bound volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

No. 13-BG-1247

IN RE: CHARLES P. INGENITO,
                      Respondent.
Bar Registration No. 450710                              BDN: 375-13

BEFORE:       Fisher, Associate Judge, and Ferren and King, Senior Judges.

                                       ORDER
                              (FILED - February 20, 2014)

       On consideration of the certified order of the Supreme Court of New Jersey
disbarring respondent from the practice of law in that jurisdiction, this court’s
November 21, 2013, order suspending respondent pending further action of the court
and directing him to show cause why the reciprocal discipline should not be imposed,
the statements of Bar Counsel regarding reciprocal discipline, respondent’s response
to this court’s order to show cause, and the D.C. Bar R. XI, §14 (g) affidavit filed
by respondent on January 7, 2014, it is

       ORDERED that Charles P. Ingenito is hereby disbarred from the practice of
law in the District of Columbia, nunc pro tunc to January 7, 2014. Respondent may
not re-argue his other disciplinary case in this court. See In re Zdravkovich, 831 A.2d
964 (D.C. 2003). Further, as the underlying complaint in the state of New Jersey
alleged knowing misappropriation, such a finding, if made in the first instance in this
court, would result in disbarment. See, In re Addams, 579 A.2d 190 (D.C. 1990) (en
banc) (in virtually all cases of misappropriation, disbarment is the only appropriate
sanction).

                                           PER CURIAM